Case 2:15-cv-06076-MCA-MAH Document 385-16 Filed 07/12/19 Page 1 of 3 PageID: 6679




                              EXHIBIT 16
              Case 2:15-cv-06076-MCA-MAH Document 385-16 Filed 07/12/19 Page 2 of 3 PageID: 6680




TURCHYNOV IVAN SERHIYOVYCH
Data on this page has been collected by matching first name, last name and patronymic.
We would like to point out that the records may be related to different persons with the fully matching first name, last
name and patronymic.


Wanted by MIA (1)     Executive proceedings

                               THE PERSON HIDING FROM THE BODIES OF PRE-TRIAL INVESTIGATION,
The wanted person:
                               TURCHYNOV IVAN SERHIYOVYCH, date of birth 1987-

Has been wanted since:         2016-12-26

Wanted by:                     FISCAL SERVICE OF STA OF UKRAINE

Accusation:                    ART.361 S.2

                               RULING OF THE COURT ON PERMISSION FOR ARREST WITH THE GOAL OF
Preventative measure:
                               DETENTION, 01.04.2017
             Case 2:15-cv-06076-MCA-MAH Document 385-16 Filed 07/12/19 Page 3 of 3 PageID: 6681




TURCHYNOV IVAN SERHIYOVYCH
Data on this page has been collected by matching first name, last name and patronymic.
We would like to point out that the records may be related to different persons with the fully matching first name, last
name and patronymic.


Wanted by MIA (1)               Executive proceedings

 Debtor (1)
                                42512 – Prylutsky City District DSES [TN: Department of
No. 52001352                    State Executive Service] of MTMJ [TN: Main Territorial            08.19.2016       Completed
                                Management of Justice] in Chernihiv Region
                                                                                                  Date of birth:     .1987
Debtor:                         TURCHYNOV IVAN SERHIYOVYCH
The recoverer:                  State - State
